MEMORANDUM **
Jewell Smith, a Nevada state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly determined that Smith’s section 1983 action was barred by the two-year statute of limitations pursuant to Nevada state law, see Perez v. Seevers, 869 F.2d 425, 426 (9th Cir.1989) (per curiam), because Smith had reason to know of his injury over two years prior to filing his action, see Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760-61 (9th Cir.1991), and because he failed to establish a basis for equitable tolling, see Nev.Rev.Stat. § 11.250 (Nevada’s tolling statute).
Because Smith did not show clear error or present new evidence, the district court did not abuse its discretion by denying his motion for reconsideration. See Sch. Dist. No. 1J, Multnomah County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
Because Smith’s proposed second amendment would have been futile, the district court did not abuse its discretion by denying his motion to further amend his complaint. See Eaglesmith v. Ward, 73 F.3d 857, 860 (9th Cir.1995).
*428To the extent Smith intended to raise additional issues on appeal, we decline to consider them because he failed to specifically argue them in his opening brief. See Entertainment Research Group, Inc. v. Genesis Creative Group, Inc., 122 F.3d 1211, 1217 (9th Cir.1997) (stating that this court reviews only issues that are argued specifically and distinctly in a party’s opening brief).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.